236 S.W.3d 120 (2007)
In the Interest of Kaylin Elizabeth BERENDZEN, A Minor, Personally and by her Next Friend, Jeremy Dean BERENDZEN and Jeremy Dean Berendzen, Individually, Respondent,
v.
Karey Rose WIEBERG, Appellant.
No. WD 67759.
Missouri Court of Appeals, Western District.
October 23, 2007.
Jody H. Wolff, Clayton, MO, for Appellant.
*121 Sara C. Michael, Jefferson City, MO, for Respondent.
Before LOWENSTEIN, P.J., ELLIS and HARDWICK, JJ.

ORDER
PER CURIAM.
Karey Wieberg (Mother) appeals from a judgment modifying the amount of parenting time she is allowed to spend with her daughter, Kaylin, under a joint custody arrangement. Mother contends: (1) the trial court failed to make the necessary findings to support the modification; and (2) the modification decision was against the weight of the evidence.
Upon review of the record and the briefs, we find no error and affirm the trial court's modification judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).